Citation Nr: 1017950	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
hemigastrectomy, gastroduodenostomy, and vagotomy (stomach 
disability), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 until 
August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above-referenced 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran claims entitlement to higher disability ratings 
for his service-connected bronchitis and stomach disability.  
As is explained below, the Board finds that additional 
development is necessary prior to adjudication of his claims.  

Bronchitis

The record reflects that the Veteran was last afforded a VA 
examination to assess his bronchitis disability in May 2005.  
At the time of the examination, the Veteran was noted to use 
a prescribed inhaler four times daily to treat his condition.    


Since May 2005 examination, the Veteran  indicated that he 
has experienced increased symptomatology.  Specifically, the 
Veteran stated he was prescribed an additional inhaler along 
with breathing treatments, which he must utilize four times 
per day.  Thus, the Veteran essentially asserted that his 
bronchitis has gotten worse since the last VA examination.  

VA medical treatment records dated after May 2005 reflect 
that in October 2005 the Veteran was prescribed the use of an 
additional inhaler and breathing treatments for his 
bronchitis.  An October 2005 treatment note shows that the 
Veteran reported having a chronic cough with yellow sputum 
for approximately two months.  In a June 2007 treatment note, 
the Veteran reported having more trouble with his lungs and 
that he was "spitting up" sputum.     

In light of the fact that the Veteran's most recent VA 
examination occurred in May 2005, and his assertions and the 
medical evidence suggesting increased symptoms of his 
bronchitis, the Board finds that an additional examination is 
warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the duty to assist requires a medical 
examination when such examination is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Moreover, the May 2005 examination is nearly five years old 
and is therefore too remote in time from which to evaluate 
the current severity of the disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new evaluation after a two year period 
between the last VA examination and the veteran's contention 
that his disability has increased in severity) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the Veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
bronchitis disability.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. 
App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  


Stomach Disability

Here, the Veteran is service-connected for a stomach 
disability, currently rated as 20 percent disabling.  The 
most recent VA examination for rating purpose was completed 
in May 2005.  Since that time, the Veteran asserted, in his 
March 2006 Notice of Disagreement and February 2008 VA Form 
9, that he passes blood regularly and experiences acid 
reflux, weight loss, nausea, vomiting, severe diarrhea with 
urgency, and severe stomach distress following the 
consumption of meals.  Thus, he has essentially claimed that 
his disability has gotten worse since the last VA 
examination.  Due to the passage of time and the Veteran's 
assertions, the Board finds that additional development is 
warranted to determine the current level of disability due to 
the Veteran's service-connected stomach disability.  As such, 
VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, severity 
and manifestations of the service-connected stomach 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to undergo a VA respiratory 
examination to assess the current extent 
and severity of his service-connected 
respiratory disorder.  The claims file 
shall be made available to and reviewed by 
the examiner, and the examiner shall note 
such review in an examination report.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports regarding 
symptomatology associated with his 
service-connected respiratory  disability.  
The rationale for each opinion expressed 
should be explained.  

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the current 
nature, extent, and severity of his 
stomach disability.  The claims file shall 
be made available to and reviewed by the 
examiner, and the examiner shall note such 
review in an examination report.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports regarding 
symptomatology associated with his 
service-connected stomach disability.  The 
rationale for each opinion expressed 
should be explained.
 
3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims.  If either benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case.  Thereafter, the case is to 
be returned to the Board, following 
applicable appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


